Ireland, Associate Justice.
The first error assigned in this case is to the effect that Duty and Chandler had no right to intervene, and that it was error to allow them to do so. It is not perceived in what respect the defendant was injured by the iutervenors appearing in the suit. Nor is the plaintiff in a position to complain of that ruling of *22the court. One of defendant’s exceptions to plaintiffs’ petition is, that Duty and Chandler had not been made parties.
The second assignment is that the court erred in not allowing the witness to state where the list referred to in the decree of the County Court was, and what it contained.
This list is the one required to be returned to the County Court, upon which the court was to make its decree of condemnation in order that the collector might sell.
It was not shown, as stated, what use was proposed to be made of the evidence sought.
If the list returned to the County Court had been before the court it could not in any way have aided the defendant, and it was not error to exclude the testimony.
The third assignment is that the court erred in excluding the list of lands sold for taxes.
This assignment is disposed of in the second, as the evidence sought to be made by the clerk is the only evidence excluded, as disclosed in the bills of exceptions.
The fourth error assigned is, that the judgment is “ uncertain, duplicitous.’’
The judgment vacates the judgment obtained in cause No. 716, so far as Loftin is concerned, and holds the same for naught.
It further declares Loftin’s title to the property in controversy to be superior to that of Morrison’s, and is otherwise formal, and we think sufficiently certain.
The fifth assignment of error is in overruling defendant’s motion for a new trial. All the grounds properly embraced in this assignment of error have been already passed upon, except the sufficiency of the evidence to support the verdict.
Loftin was not a party to the suit Mo. 716 of Morrison v. Duty and Chandler; nor did he appear either in person or by attorney, and he was therefore in no way bound by it.
*23“No person is bound by a decree or judgment to which he has not become a party in some of the modes known to the law.” (Fenwick v. Macey, 2 B. Monr. R., 469; McCoy v. Crawford, 9 Tex., 356.)
When we look at the fact that Duty and Chandler had deeds from Morrison for the very land that Loftin had sold them, and that these deeds were prior in date to the filing of the suit against them by Morrison; that Duty and Chandler were the only parties to the suit; that Morrison was to pay all costs; and that there was really nothing to litigate between Morrison and Chandler and Duty, we believe the jury were fully warranted in their finding.
The law of 1866, under which Morrison pretended to sell the land, (Paschal’s Dig., art. 7502,) required the assessor, among other things, to return to the County Court a descriptive list of delinquent tax-payers, and to obtain a decree of the County Court condemning the land to be sold. This act required the decree to describe the land in such way as to enable any one interested to determine from an inspection of the decree what land was to be sold, with name of apparent owner, and full direction to the assessor as to how the sale should be made; and in view of the requirements of that law we hold that the order of the County Court, as disclosed in the record, was a nullity, and conferred no authority on the assessor to sell. (Jones v. Taylor, 7 Tex., 240.)
After a careful examination of the pleadings and evidence we are not able to detect any material error. The evidence fully sustains the pleadings in the cause, and fully justifies the verdict. A more glaring case of attempted wrong has seldom been presented to a court of justice. The judgment is affirmed.
Affirmed.